The opinion of the Court was delivered by
Rogers, j.
That a guardian may take effectual care of an infant and his affairs, the law has clothed him, not only with a bare authority, but with an interest in the real estate of his ward. For this reason he may make leases for years, maintain ejectment, trespass, debt for rent, and distrain in his own name for the rent In arrear. This idea would seem to have been in the mind of the pleader when this suit was brought, suggested possibly by the terms of the settlement made with the guardian. This he seems to have received as an evidence that the lease was by the guardians in their own names, that the settlement was with them, and that the writing contained a promise to pay them personally the amount admitted to be due. But, conceding this to be so, then this is a suit by Mary F. M’Ghee in her own right; for the words “and others, guardians of the minor children of John M’Ghee,” must be held as matter of description merely. And if this be the legal character of the suit, it is very clear that the court was wrong in permitting another party to be added to the record, and particularly after an appeal from an award of arbitrators. This is too plain to admit of argument. But, construing this settlement as a promise to pay the guardians individually, we must intend only the guardians when the promise was made. But it appears Thomas Huston, whose name was added as a party, was not then guardian, but was subsequently appointed in the place of a guardian who was dismissed. It may be that by his dismissal the suit, if in other respects right, might be maintained in the name of the other guardian; but it is very certain it can give no right of action to Huston, for the plain and satisfactory reason that with him no contract whatever has been made by the defendant.
But the court was not only in error in this, but in charging the jury that the plaintiffs on the record were entitled to recover the amount of the money admitted to be due by the paper of the 17th *142July 1835, with interest from the time it became payable. In whatever aspect this cause may be considered, whether as a promise to the guardians in their own right, or in their representative character, the instruction under the evidence was wrong. For if the former, the promise was not to Huston, and consequently the evidence does not support the declaration. If the latter, which is unquestionably its true construction, the suit must be in the name of the minors by their guardians. The intendment is that the lease was in the name of the minors, nor does the settlement contravene this; for, fairly construed, it is an acknowledgment of indebtedness to the minors, and not the guardians in their individual character.
Judgment reversed.